Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary amendment filed on 07/09/2020. Applicant amended claims 1-13 and added new claims 14-20. Claims 1-20 are presented for examination and are rejected for the reasons indicated herein below.     


Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoide. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Moreover, the references between parenthesis in the abstract should be deleted similar to what was done in the claims. Appropriate correction is required.


Claim Objections
3.	Claims 2-9 and 11-20 are objected to because of the following informalities: 

Claims 2-9 and 14-20, should start with “The DC-link charging arrangement according to claim” Appropriate correction is required.
Claim 3, line 3, recites “the filter capacitor” it should be changed to “the at least one filter capacitor”. Appropriate correction is required.

Claim 5, line 4, recites “the contactor” it should be changed to “the at least one contactor”. Appropriate correction is required.

Claim 6, line 4, recites “a supply voltage port connected” it should be changed to “a supply voltage port of the supply voltage ports connected”. Appropriate correction is required.

Claim 8, line 3, recites the limitation “the LCL filter arrangement”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 9, line 3, recites the limitation “the filter capacitor”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 11, line 3, recites “a LCL filter” it should be changed to “an LCL filter”. Appropriate correction is required.

Claim 12, line 3, recites “at the supply voltage ports” it should be changed to “at the 

Claim 13, line 3, recites “the contactor is closed” it should be changed to “the open contactor is closed”. Appropriate correction is required.

Claims 15-18, line 3, recites “a supply voltage port connected” it should be changed to “a supply voltage port of the supply voltage ports connected”. Appropriate correction is required.



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Independent claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubomirsky et al. (U.S. Pat. No. 5,627,738).

Regarding independent claims 1 and 10, Lubomirsky et al. (e.g. see Fig. 6) discloses “A DC-link charging arrangement having a DC-link capacitor (e.g. Fig. 6 see 144), rectifier means (e.g. Fig. 6 see 145), and contactor means (e.g. Fig. 6 see inside 142 and 143) arranged between supply voltage ports (e.g. Fig. 6 see 141A-141C) and the rectifier means (145) and having at least one contactor (e.g. Fig. 6 see inside 142 and 143) wherein a charging capacitor (e.g. Fig. 6 see 146A-146C) is arranged bridging the at least one contactor (e.g. Fig. 6 see inside 143, also see col. 5, lines 1-24)”.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-7, 10, 15 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (U.S. Pub. No. 2016/0126858 A1) in view of Lubomirsky et al. (U.S. Pat. No. 5,627,738).

Regarding claim 1, Wu et al. (e.g. see Figs. 1-5) discloses “A DC-link charging arrangement (e.g. see Fig. 2) having a DC-link capacitor (e.g. Fig. 2, see 228), rectifier means (e.g. Fig. 2, see 210), and contactor means (e.g. Fig. 2, see 204) arranged between supply voltage ports (e.g. Fig. 2, see 202) and the rectifier means (e.g. Fig. 2, see 210) and having at least one contactor (e.g. Fig. 2, see 204)”. Wu et al. does not appear to explicitly disclose “wherein a charging capacitor is arranged bridging the at least one contactor”. However, Lubomirsky et al. shows “wherein a charging capacitor is arranged bridging the at least one contactor (Lubomirsky et al., e.g. Fig. 6, see 146A-146C and inside 143, also see col. 5, lines 1-24)”. Having a charging capacitor being arranged bridging the at least one contactor as taught by Lubomirsky et al. in the circuit of Wu et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the charging capacitor being arranged bridging the at least one contactor as taught by Lubomirsky et al. in the circuit of Wu et al. for the purpose of enhancing the power efficiency of the circuit via limiting the current going to the rectifier. Also since “The capacitors 146A to 146C have the role of passing a trickle charge of AC current to the rectifier bridge 145 and thence to the capacitor bank 144. The bypass capacitors 146A, 146B, and 146C typically have a capacity that is much smaller than the capacity of the bank 144, so most of the input trickle-charge voltage will appear across the bypass capacitors. This limits input current to a low trickle-charge level prior to actuation of the contactor 143. In the event that the contactor does not close properly, the bypass capacitors 146A, 146B, and 146C permit operation of the power module at only a small fraction of its full power (Lubomirsky et al., e.g. see col. 5, lines 1-24 ”. Also for the purpose of making the circuit more widely usable.

Regarding claim 2, the combination of Wu et al. (e.g. see Figs. 1-5) and Lubomirsky et al. (e.g. Fig. 6) discloses “wherein a filter arrangement having at least one filter capacitor between a phase and a mid-point of at least two phases is arranged between the contactor and the rectifier means (Wu et al. e.g. Fig. 2, see capacitors inside 208 and their connections)”.
Regarding claim 6, the combination of Wu et al. (e.g. see Figs. 1-5) and Lubomirsky et al. (e.g. Fig. 6) discloses “wherein an auxiliary power unit is connected to a point between the charging capacitor and a supply voltage port connected to the charging capacitor (Wu et al. e.g. Fig. 2, see 202, 212 and 204, also Lubomirsky et al., e.g. Fig. 6, see 141A-141C, 142, 143, 147 and 146A-146C)”.

Regarding claim 7, the combination of Wu et al. (e.g. see Figs. 1-5) and Lubomirsky et al. (e.g. Fig. 6) discloses “wherein an additional contactor is arranged in series with the charging capacitor (Lubomirsky et al., e.g. Fig. 6, see inside 142, and 146A-146C)”.


Claims 3-5, 14, 16-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (U.S. Pub. No. 2016/0126858 A1) in view of Lubomirsky et al. (U.S. Pat. No. 5,627,738)

Regarding claim 3, the combination of Wu et al. (e.g. see Figs. 1-5) and Lubomirsky et al. (e.g. Fig. 6) discloses a circuit having all the claimed subject matter as discussed in the rejection to claim 2, except for “wherein the charging capacitor has a capacitance value at least 25% of a capacitance value of the filter capacitor”. However, having the charging capacitor with a capacitance value at least 25% of a capacitance value of the filter capacitor would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the charging capacitor with a capacitance value at least 25% of a capacitance value of the filter capacitor for the purpose of protection and enhancing the power efficiency of the circuit and making it more widely usable, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).    

Regarding claim 4, the combination of Wu et al. (e.g. see Figs. 1-5) and Lubomirsky et al. (e.g. Fig. 6) discloses “wherein the rectifier means is an active rectifier having a plurality of switches which are controlled by control means (Wu et al. e.g. Fig. 2, see 210 and 222), the control means being configured to adjust a power angle between a voltage at the supply voltage ports (202) and a charging voltage at active rectifier ports (210) to be close to 90 degree”. The combination of Wu et al. and Lubomirsky et al. does not appear to explicitly disclose that “the control means being configured to adjust a power angle between a voltage at the supply voltage ports (202) and a charging voltage at active rectifier ports (210) to be close to 90 degree”. However, having the control means being configured to adjust a power angle between a voltage at the supply voltage ports and a charging voltage at active rectifier ports to be close to 90 degree would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control means being configured to adjust a power angle between a voltage at the supply voltage ports and a charging voltage at active rectifier ports to be close to 90 degree for the purpose of protection and enhancing the power efficiency of the circuit and making it more widely usable, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).    

Regarding claim 5, the combination of Wu et al. (e.g. see Figs. 1-5) and Lubomirsky et al. (e.g. Fig. 6) discloses a circuit having all the claimed subject matter as discussed in the rejection to claim 2, except for “wherein the control means are configured to reduce the power angle to zero and voltage amplitude to be the same as grid voltage before the contactor is closed”. However, having the control means being configured to reduce the power angle to zero and voltage amplitude to be the same as grid voltage before the contactor is closed would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control means being configured to reduce the power angle to zero and voltage amplitude to be the same as grid voltage before the contactor is closed for the purpose of protection and enhancing the power efficiency of the circuit and making it more widely usable, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).    


Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (U.S. Pub. No. 2016/0126858 A1) in view of Lubomirsky et al. (U.S. Pat. No. 5,627,738), further in view of Ahmed et al. (U.S. Pub. No. 2017/0331389 A1).

Regarding claim 8, the combination of Wu et al. (e.g. see Figs. 1-5) and Lubomirsky et al. (e.g. Fig. 6) discloses a circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the charging capacitor is arranged within the LCL filter arrangement”. However, Ahmed et al. shows “wherein the charging capacitor is arranged within the LCL filter arrangement (Ahmed et al., e.g. Fig. 1, see 20)”. Having the charging capacitor of  Lubomirsky et al. being arranged within an LCL filter arrangement as taught by Ahmed et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the charging capacitor of  Lubomirsky et al. being arranged within an LCL filter arrangement as taught by Ahmed et al. for the purpose of enhancing the power efficiency of the circuit and smoothing the input signal via having the LCL filter. Also for the purpose of making the circuit more widely usable.

Regarding claim 9, the combination of Wu et al. (e.g. see Figs. 1-5) and Lubomirsky et al. (e.g. Fig. 6) discloses “wherein the charging capacitor (Lubomirsky et al., e.g. Fig. 6, see 146A-146C) is arranged between a filter inductor and the filter capacitor (Wu et al. e.g. Fig. 2, see 206 and 208)”.


Regarding method claims 10-13 and claims 14-20; they all comprise substantially same subject matter as in the recited apparatus claims 1-9, therefore method claims 10-13 and claims 14-20 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-9. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839